        Case 4:19-cv-00242-RH-CAS Document 1 Filed 05/28/19 Page 1 of 3




                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF FLORIDA
                                      TALLAHASSEE DIVISION


WENDY GARDNER,

                 Plaintiff,

v.
                                                        Case No.: 19-cv-00242
CELEBRATION GROUP HOMES, INC.,
a Florida corporation,

                 Defendant.


                                     NOTICE OF REMOVAL

       Defendant, CELEBRATION GROUP HOMES, INC., a Florida corporation, hereby files

this Notice of Removal, and as grounds therefore states:

       1.        Removal of this cause is authorized and filed pursuant to 28 U.S.C.

§ 1331 and 28 U.S.C. § 1441.

       2.        On May 6, 2019, Plaintiff filed a Complaint in the Second Judicial Circuit, in and

for Gadsden County, Florida, (Case No.: 19000438CAA) alleging causes of action under 29 U.S.C.

§§ 201 et seq. and the Florida Private Sector Whistleblower Act, Fla. Stat. §448.102. Defendant

was served with the Complaint on May 9, 2019. The Complaint states a claim that arises under

federal law, giving this Court original jurisdiction over this action pursuant to 28 U.S.C. § 1331

and 28 U.S.C. § 1441.

       3.        This Notice of Removal is filed within thirty (30) days of service as required by 28

U.S.C. § 1446.

       4.        Defendant has provided Plaintiff and the Clerk of the Second Judicial Circuit Court

in and for Gadsden County, Florida with written notice of the filing of this Notice of Removal.



                                              1
            Case 4:19-cv-00242-RH-CAS Document 1 Filed 05/28/19 Page 2 of 3




        5.       There are no motions pending at the time of removal.

        6.       In accordance with N.D. Loc. R. 7.2(A), a complete copy of the state court file,

which includes the Civil Coversheet (Exhibit A), Summons (Exhibit B), Complaint (Exhibit C),

and Return of Service (Exhibit D), is attached hereto.

        WHEREFORE, Defendant, CELEBRATION GROUP HOMES, INC., respectfully

requests the Notice of Removal be accepted as good and sufficient as required by law, and that the

aforesaid action, Case Number 19000438CAA on the docket of the Second Judicial Circuit Court

in and for Gadsden County, Florida, be removed from that Court to the United States District Court

for the Northern District of Florida, and that this Court assume full and complete jurisdiction

thereof and issue all necessary orders and grant all general equitable relief to which Defendant is

entitled.

Dated: May 28, 2019                           NELSON MULLINS BROAD AND CASSEL

                                              /s/ Kelly B. Holbrook
                                              KELLY B. HOLBROOK, ESQ.
                                              Florida Bar No. 527084
                                              Email: kelly.holbrook@nelsonmullins.com
                                              LISA GRIFFIN HODGDON, ESQ.
                                              Florida Bar No. 0137774
                                              Email: lisa.hodgdon@nelsonmullins.com
                                              Email: tjuni.strawter@nelsonmullins.com
                                              100 North Tampa Street, Suite 3500
                                              Tampa, Florida 33602
                                              Telephone: (813) 225-3020
                                              Facsimile: (813) 225-3039

                                              Attorneys for Defendant




                                             2
        Case 4:19-cv-00242-RH-CAS Document 1 Filed 05/28/19 Page 3 of 3




                                    CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 28, 2019, I electronically filed the foregoing with the

Clerk of the Courts by using the ECF system which will send a notice of electronic filing to counsel

of record appearing on the Certificate of Service generated by the ECF system.


                                                             s/ Kelly B. Holbrook
                                                             Attorney




                                             3
